DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 2/19/2020. Claims 1-12 are pending and examined. 

Election/Restrictions
Applicants response to the requirement for restriction filed 3/3/2022 with traverse have been considered.  Applicant’s arguments are persuasive and the requirement for rejection is withdrawn. 

Claim Objections
Claims 1, 2, 9 and 12 are objected to for minor informalities, appropriate corrective action is required.
Claim 1. the engine, the variable geometry components, the current engine operating condition, the engine constraints, change in engine performance with time are believed to be in error for the gas turbine engine, the one or more variable geometry components, a current engine operating condition, the one or more engine constraints, a change in engine performance with time.
Claim 2. the schedules, the engine constraints, the set point schedules, the offsets are believed to be in error for the one or more schedules, the one or more engine constraints, the one or more set point schedules, the one or more variable offsets.
Claim 9. the gas turbine engine is believed to be in error for.
Claim 12. the engine, the current engine operating condition, the engine constraints, change in engine performance with time are believed to be in error for the gas turbine engine, a current engine operating condition, the one or more engine constraints, a change in engine performance with time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer 2012/0215417 in view of Coffey 2016/0341066
Regarding claim 1, Boyer teaches a control system (Fig. 3 1-8, 30, 31 and S) of a gas turbine engine (M) having a fuel flow metering device (30 [0047]The control system also comprises a fuel control device 30 controlled by the correcting network 31 and capable of modifying the fuel flow rate as a function of the effective rotation speed N1 EFF of the engine, measured for example by a tachometric sensor.) which regulates a fuel flow to the engine (see [0047] supra), and one or more variable geometry components (variable-pitch stator blades of a turbine engine compressor (VSB) see claim 9 of Boyer “A system for controlling angular position of variable-pitch stator blades of a turbine engine compressor” and [0025] “The invention also relates to a method for optimizing the current angular position of stator blades of a turbine engine compressor”) which are movable between different set points (the set positions of the VSV optimized by the control system [0025] “The invention also relates to a method for optimizing the current angular position of stator blades of a turbine engine compressor comprising at least two spools each rotating at a speed (N1; N2)” … c) a correcting angle is computed as a function of the difference between the reference fuel flow rate and the current fuel flow rate so as to reduce the fuel flow rate; d) said correcting angle is added to a previously computed set position so as to obtain an optimized set position; e) the current angular position of the blades is modified so that it corresponds to the optimized set position. Preferably, steps (a) to (e) are iterated by using as the reference angular position in step (a) the current angular position of step (b) of the previous iteration.) to vary an operating configuration (the angular position of the stator blades per [0025] cited supra) of the engine, the control system having: an engine fuel control sub-system which (31) provides a fuel flow demand signal (the command applied to 30 [0048] If the fuel flow rate supplied to the engine M does not make it possible to achieve the requested thrust (N1 EFF is lower than N1 DMD), the correcting network 31 determines the command to be applied to the fuel control device 30 to increase the fuel flow rate supplied to the engine M and thus compensate for the difference between the desired speed N1 DMD and the effective speed N1 EFF) for controlling the fuel flow metering device (see [0048] supra); and a variable geometry control sub-system (1-8 and 20) which determines current set points (VSVNEW) to be adopted by the variable geometry components given the current engine operating condition (N2 see [0045] The computing means 20 are programmed by mathematical laws well known to those skilled in the art that make it possible to compute a set angular position VSVCAL as a function of the rotation speed N2 of the HP spool. [0046] The control system according to the invention also comprises a module 1 for correcting the set position VSVCAL of the stator blades of the engine M. The correction module 1 makes it possible to determine a correcting angle VSVCORR optimizing the consumption of fuel. The control system also comprises an adder S arranged to receive as an input the computed setting value VSVCAL and the correcting angle VSVCORR in order to transmit as an output an optimized setting value VSVNEW corresponding to the total of its two input parameters (VSVCORR, VSVCAL)) in order to comply with one or more engine constraints (the constraints implemented by inhibition means 7 and means for measuring the state of the engine 8, and/or limitations means 9 which include: exhaust temperature margin, coefficient of flow and efficiency for the compressor, LP and HP spool speed transients, and gradient saturation threshold. See [0065] “It goes without saying that the limitation means 9 and the inhibition means 7 could be used in one and the same control system 1.” see also [0066] In this embodiment, the inhibition means 7 take the form of an “OR” logic gate connected to means 8 for measuring the state of the engine, that is to say “its state of health”. As an example, the means 8 for measuring the state of the engine comprise: means for storing events of the surge type. If a surge has been detected during the life of the turbine engine, the logic is inhibited by the inhibition means 7. means for measuring the temperature margin of the exhaust gases, called the EGT “Exhaust Gas Temperature” margin parameter, relative to a predetermined margin. If there is an insufficient margin, the logic is inhibited by the inhibition means 7. means for estimating the state of the compressor of the turbine engine by sensors for measuring the coefficients of flow rate and efficiency of the high-pressure compressor. These coefficients, representing the state of the engine, are compared with predetermined threshold values relative to a “healthy” engine, that is to say an engine in good condition. If the threshold is exceeded, the logic is inhibited by the inhibition means 7. means for measuring the stability of the engine, said means being arranged to measure values such as for example the speed of the LP spool (N1 EFF), the speed of the HP spool (N2) and their variance. In the event of a transient, the logic is inhibited by the inhibition means 7. [0064] According to a preferred embodiment of the invention, with reference to FIG. 3, the correction module 1 comprises inhibition means 7 arranged to cancel out the value of the computed correcting angle VSVCORR by the means 5 for determining the correcting angle. This makes it possible to prevent a correction of the angular position of the blades by the control actuator 6 when the engine is not operating at steady speed. [0061] Preferably, with reference to FIG. 4, the correction module 1 comprises means 9 for limiting the value of the correcting angle VSVCORR arranged to limit the correcting angle by a threshold of gradient saturation SAT2 so as to prevent the occurrence of oscillations during a modification of the current angular position of the blades VSVCOU. This also makes it possible to check the speed of convergence of the optimization method. The saturation function SAT2 and the saturated increment SAT1 may be used together or independently.); wherein the control system further has an optimiser (1) that receives the current set points (VSVCOU) and determines adjusted values of the set points (VSVNEW) which optimize ([0055] Accordingly, the means 5 for determining the correcting angle VSVCORR are arranged to determine a local minimum of the fuel function F at iso N1 and this is done knowing only a few values of this function (the last successive angular positions). The means 5 for determining the correcting angle VSVCORR are in this instance programmed by an optimization function, the function of which is to determine the correcting angle VSVCORR while limiting its value. Specifically, if the current angular position of the blades VSVCOU is modified by a correcting angle of VSVCORR with too high a value, transients occur in the engine which could damage it.), while complying with the engine constraints (see [0061], [0064]-[0066] cited supra), an objective function (per [0055] the function representing the minimization of F) modelling a performance characteristic of the engine (F is a model of the engine specific fuel consumption [0052] For an operation of the turbine engine at constant rotation speed N1, also called “iso N1”, the applicant has studied the fuel function F, defining the fuel flow rate WFMCOU relative to the angular position of the blades VSVCOU, and has determined that this fuel function F is locally convex and therefore that there is an angular position of the blades for which the consumption of fuel is lowest, this optimum angular position being referenced VSVOPT. FIG. 5 shows the fuel function F and the optimum angular position for a determined steady speed of the engine), the objective function adapting to change in engine performance with time (since the system directly measures the impact of a variation in angle of the VSB on the consumption of fuel it will adapt to any changes in engine performance that impact F over time [0017] Unlike the prior art, in which the law for determining the angular position of the blades is static for all the engines without taking account of the dispersion of the engine parameters or its wear parameters, the system according to the invention allows an adjustment of the angular position of the blades as a function of the state of the engine. Instead of listing all the parameters of wear or of dispersion of the engine and obtaining multiple complex mathematical laws, the applicant measures directly the impact of a variation in angle on the consumption of fuel); and wherein the control system further has a feedback loop (VSVCORR is calculated iteratively wherein the current value is fed back in to the algorithm at [0025] until the minimum of F is reached see [0025] cited supra and [0031] Preferably, steps (a) to (e) are iterated by using as the reference angular position in step (a) the current angular position of step (b) of the previous iteration.) in which the adjusted values of the set points thus-determined are sent to the variable geometry control sub-system to vary the current set points (see Fig. 3 and Fig. 4 and [0046] … The control system also comprises a control actuator 6 which modifies the current angular position of the blades VSVCOU as a function of the optimized setting value VSVNEW).
Boyer as discussed above is silent as to the fuel flow metering device being a fuel flow metering valve.
Coffey teaches a gas turbine engine similar to Boyer (both are twin spool aircraft gas turbine engines) wherein the fuel flow metering device is a fuel flow metering valve (fuel metering valve [0016] The compressor section 104 may include one or more compressors 124, which raise the pressure of the air directed into it from the fan 114, and directs the compressed air into the combustion section 106. In the depicted embodiment, only a single compressor 124 is shown, though it will be appreciated that one or more additional compressors could be used. In the combustion section 106, which includes a combustor assembly 126, the compressed air is mixed with fuel that is controllably supplied to the combustor assembly 126 from a non-illustrated fuel source via a fuel metering valve 127. The fuel and air mixture is combusted, and the high energy combusted air mixture is then directed into the turbine section 108).
It would have been obvious for one of ordinary skill in the art at the time of invention to have modified Boyer with Coffey since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (the fuel metering valve of Coffey for the fuel flow metering device of Boyer) to obtain predictable results (both Coffey and Boyer are conventional twin spool turbofan engines, as such one would expect the fuel metering valve of Coffey to successfully perform the function of the fuel flow metering device of Boyer) , KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Regarding claim 2, Boyer in view of Coffey teaches the invention as discussed above.
Boyer further teaches the variable geometry control sub-system contains one or more set point schedules for the variable geometry components (Boyer teaches dynamically scheduling the set points of the of the variable geometry components which has been construed as the control sub-system containing at least one set point schedule for the variable geometry components [0045] The computing means 20 are programmed by mathematical laws well known to those skilled in the art that make it possible to compute a set angular position VSVCAL as a function of the rotation speed N2 of the HP spool. [0046] The control system according to the invention also comprises a module 1 for correcting the set position VSVCAL of the stator blades of the engine M. The correction module 1 makes it possible to determine a correcting angle VSVCORR optimizing the consumption of fuel. The control system also comprises an adder S arranged to receive as an input the computed setting value VSVCAL and the correcting angle VSVCORR in order to transmit as an output an optimized setting value VSVNEW corresponding to the total of its two input parameters (VSVCORR, VSVCAL). the schedules determining the current set points to be adopted by the variable geometry components given the current engine operating condition (see [0045]-[0046] supra) in order to comply with the engine constraints (7 and 9 dynamically modify the scheduled VSV set point command to prevent the VSV set point from violating the engine constraints [0064] According to a preferred embodiment of the invention, with reference to FIG. 3, the correction module 1 comprises inhibition means 7 arranged to cancel out the value of the computed correcting angle VSVCORR by the means 5 for determining the correcting angle. This makes it possible to prevent a correction of the angular position of the blades by the control actuator 6 when the engine is not operating at steady speed. [0061] Preferably, with reference to FIG. 4, the correction module 1 comprises means 9 for limiting the value of the correcting angle VSVCORR arranged to limit the correcting angle by a threshold of gradient saturation SAT2 so as to prevent the occurrence of oscillations during a modification of the current angular position of the blades VSVCOU. This also makes it possible to check the speed of convergence of the optimization method. The saturation function SAT2 and the saturated increment SAT1 may be used together or independently.); the variable geometry control sub-system further includes one or more variable offsets (VSVCORR) which tune the set point schedules (see [0046] supra); and the adjusted values of the set points sent to the variable geometry control sub-system vary the current set points by varying the offsets (VSVNEW which is provided to the control actuator 6 for the VSV’s is the result of adding a variable offset VSVCORR to VSVCAL [0055] Accordingly, the means 5 for determining the correcting angle VSVCORR are arranged to determine a local minimum of the fuel function F at iso N1 and this is done knowing only a few values of this function (the last successive angular positions). The means 5 for determining the correcting angle VSVCORR are in this instance programmed by an optimization function, the function of which is to determine the correcting angle VSVCORR while limiting its value. Specifically, if the current angular position of the blades VSVCOU is modified by a correcting angle of VSVCORR with too high a value, transients occur in the engine which could damage it.).
Boyer in view of Coffey is as discussed above does not teach the schedules determining the current set points complying with the engine constraints.
Regarding claim 3, Boyer in view of Coffey teaches the invention as discussed above.
Boyer further teaches wherein the performance characteristic modelled by the objective function is any one of, or any combination of two or more of: engine specific fuel consumption (F is a model of the engine specific fuel consumption [0052] For an operation of the turbine engine at constant rotation speed N1, also called “iso N1”, the applicant has studied the fuel function F, defining the fuel flow rate WFMCOU relative to the angular position of the blades VSVCOU, and has determined that this fuel function F is locally convex and therefore that there is an angular position of the blades for which the consumption of fuel is lowest, this optimum angular position being referenced VSVOPT. FIG. 5 shows the fuel function F and the optimum angular position for a determined steady speed of the engine), engine life, engine emissions and engine temperature.
Regarding claim 4, Boyer in view of Coffey teaches the invention as discussed above.
Boyer further teaches wherein the objective function models the performance characteristic as a function of the set points of the variable geometry components ([0033] Again preferably, the correcting angle is computed by an optimization method, preferably by a method of steepest descent of the fuel function F defining the fuel flow rate of the turbine engine relative to the angular position of the blades. See also [0051] . At steady speed, it is advantageously possible to monitor the change in the fuel flow rate WFMCOU as a function of the value of the angle of the stator blades VSVCOU by analyzing the discrete function, hereinafter called the fuel function F, defined by the pairs of the memory 4 of the control system 1), and a trim variable indicative of engine power output (objective function models the performance characteristic of the engine/LP spool rotational speed N1 since the optimization is done for a fixed engine/LP spool rotational speed N1 called iso N1 [0051] For an operation of the turbine engine at constant rotation speed N1, also called “iso N1”, the applicant has studied the fuel function F, defining the fuel flow rate WFMCOU relative to the angular position of the blades VSVCOU, and has determined that this fuel function F is locally convex and therefore that there is an angular position of the blades for which the consumption of fuel is lowest, this optimum angular position being referenced VSVOPT. FIG. 5 shows the fuel function F and the optimum angular position for a determined steady speed of the engine since the optimum position of the vanes VSVOPT varies with engine speed [0053] The angular position VSVOPT is called the optimum position of the engine for two reasons. First, it is optimum with respect to the determined steady speed of the engine, the optimum angular position varying as a function of the given speed).
Regarding claim 5, Boyer in view of Coffey teaches the invention as discussed above.
Boyer further teaches wherein the trim variable is the demanded fuel flow provided by the engine fuel control sub-system, a measured turbine pressure ratio or a measured shaft speed ([0047] The control system also comprises a fuel control device 30 controlled by the correcting network 31 and capable of modifying the fuel flow rate as a function of the effective rotation speed N1 EFF of the engine, measured for example by a tachometric sensor).
Regarding claim 7, Boyer in view of Coffey teaches the invention as discussed above.
Boyer further teaches wherein the one or more engine constraints include any or more of: one or more compressor surge margins ([0021] Also preferably, the correction module comprises means for checking the state of the turbine engine and means for inhibiting the correction of the current angular position of the blades, the inhibition means being activated if the state of the turbine engine is not suitable for a correction of the angular position of the blades. [0022] The inhibition means are activated if the state of the turbine engine is not suitable for a correction of the angular position of the blades. The inhibition means make it possible, on instruction from the checking means, to prevent a modification of the angular position of the blades which could endanger the turbine engine or which would not be suitable for its operating state. [0023] Preferably, the correction module comprises means for limiting the value of the correcting angle, said means being arranged to limit the value of the correcting angle in order to remain within a risk-free operating range. [0035] Still preferably, the value of the correcting angle is limited in order to remain within a risk-free operating range (overspeed, surge, temperature rise, etc. [0066] In this embodiment, the inhibition means 7 take the form of an “OR” logic gate connected to means 8 for measuring the state of the engine, that is to say “its state of health”. As an example, the means 8 for measuring the state of the engine comprise: means for storing events of the surge type. If a surge has been detected during the life of the turbine engine, the logic is inhibited by the inhibition means 7.)., one or compressor stall margins, and one or more compressor pressure ratios.
Regarding claim 9, per the rejection of claim 1 supra, Boyer in view of Coffey teaches a fuel flow metering valve which regulates a fuel flow to the engine, one or more variable geometry components which are movable between different set points to vary an operating configuration of the engine; and a control system according to claim 1.
Boyer further teaches a gas turbine engine (M see Fig. 3 and 4 and see [0005] … the angular position of the stator blades of a twin-spool turbine engine M) for an aircraft ([0071] Similarly, if the pilot of the aircraft wishes to accelerate or decelerate the engine by acting on the throttle, the correction is inhibited and the angular position of the blades is not optimized. This check is carried out by means, not shown, for monitoring engine transients).
Regarding claim 12, Boyer in view of Coffey teaches the invention as discussed above.
Per the rejection of claim 1 supra, Boyer in view of Coffey teaches providing the structural limitations recited in claim 12.
The recited method steps of claim 12 is the result of the normal operation of the apparatus taught by Boyer in view of Coffey in the rejection of claim 1.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claim 12 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious in view of the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Coffey and Colavincenzo 2018/0050809
Regarding claim 8, Boyer in view of Coffey teaches the invention as discussed above.
Boyer in view of Coffey is silent as to the control system being part of an on-board, electronic engine controller.
Colavincenzo teaches an electronic engine controller (EEC) for controlling engine systems including variable stator guide vanes to thereby facilitate optimized engine performance ([0096] EEC 50 may comprise one or more digital computers, data processors, microcontroller or other suitably programmed or programmable logic circuits and may form part of Full Authority Digital Engine Control (FADEC) of engine 16. EEC 50 and related accessories may control at least some aspects of performance of engine 16. EEC 50 may for example be configured to make decisions regarding the control of engine 16 and may be configured to provide optimum engine efficiency for a given flight condition. EEC 50 may receive one or more inputs and, based on the inputs, generate one or more signals useful in controlling some aspects of the operation of engine 16. For example, such inputs may include parameters measured/sensed via sensors 52A, 52B, 53A, 53B. Such sensed parameters may include environmental parameters or operational parameters associated with engine 16 and/or aircraft 10. [0101] Based on one or more sensed parameters and other data available, EEC 50 may control the position of variable stator guide vanes 48 in order to control their impact on the flow of gas through the core of engine 16).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Boyer in view of Coffey with Colavincenzo so as to provide the control system as part of an on-board, electronic engine controller to facilitate optimizing engine performance via variable stator vanes controlled by an EEC.
Claim 6, Boyer in view of Coffey and Mills 2012/0269613
Regarding claim 6, Boyer in view of Coffey teaches the invention as discussed above.
Boyer in view of Coffey does not teach wherein the one or more variable geometry components include either or both of: one or more sets of compressor variable inlet guide vanes and one or more sets of compressor bleed valves.
Mills teaches adjusting the positions of both IGV’s and VSV’s for improved gas turbine efficiency ([0003] It would be desirable to enable independent hydraulic actuation of compressor inlet guide vanes (IGVs) and variable stator vanes (VSVs) for improved gas turbine efficiency… Vane angle settings between the two separate sets of vanes may be independently adjustable to allow the gas turbine compressor to operate more effectively. [0024] The described embodiments enable hydraulic actuation of separate sets of variable vanes independently for improved gas turbine efficiency… Independently controllable vane angle settings between two separate sets of vanes allow the gas turbine compressor to operate more effectively).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Boyer in view of Coffey with Hill so as to also adjust IVG set points as well to further improve the operating efficiency of the gas turbine engine.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Coffey and Hill 2018/0216535
Regarding claim 10, Boyer in view of Coffey teaches the invention as discussed above.
Boyer further teaches an engine core (the core comprising the LP spool and the HP spool see [0044] A system for controlling the angular position of the stator blades of the HP compressor of a turbine engine according to the invention is shown in FIG. 1B for a twin-spool engine; a low-pressure LP spool with a rotation speed N1 and a high-pressure HP spool with a rotation speed N2. See also [0072] The invention also relates to a method for optimizing the current angular position of stator blades of a turbine engine compressor comprising at least two spools each rotating at a speed see also [0003] As an example, each spool of a twin-spool gas turbine engine comprises at least one compressor and one turbine mounted downstream of said compressor) comprising a compressor (the LP spool compressor) and a turbine (the LP spool turbine).
Boyer in view of Coffey is silent as to a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.
Hill teaches a twin spool gas turbine engine ([0031] FIG. 1 schematically illustrates a gas turbine engine 20. The gas turbine engine 20 is disclosed herein as a two-spool turbofan that generally incorporates a fan section 22, a compressor section 24, a combustor section 26 and a turbine section 28. …. [0032] The gas turbine engine 20 generally includes a low spool 30 and a high spool 32 mounted for rotation about an engine central longitudinal axis A relative to an engine static structure 36 via several bearing components (not shown). The low spool 30 generally includes an inner shaft 40 that interconnects a fan 42, a low pressure compressor (LPC) 44, and a low pressure turbine (LPT) 46. The inner shaft 40 drives the fan 42 directly or through a geared architecture 48 to drive the fan 42 at a lower speed than the LPC 44. An exemplary geared architecture 48 is a reduction transmission having an epicyclic gear arrangement, namely a planetary gear arrangement or a star gear arrangement. [0033] The high spool 32 includes an outer shaft 50 that interconnects a high pressure compressor (HPC) 52 and a high pressure turbine (HPT) 54. …. [0034] Core airflow along the core flowpath C is compressed by the LPC 44 and then the HPC 52, mixed with fuel and combusted at the combustor 56, then expanded over the HPT 54 and the LPT 46. The HPT 54 and the LPT 46 rotationally drive the low spool 30 and the high spool 32, respectively, in response to the expansion. The inner shaft 40 and the outer shaft 50 are supported at a plurality of locations by the bearing components. It should be understood that various bearing components at various locations may alternatively or additionally be provided. [0035] In one example, the gas turbine engine 20 is a high bypass geared aircraft engine 20 with a bypass ratio greater than about six (6:1). The geared architecture 48 can include an epicyclic gear train, such as a planetary gear system or other gear system. An example epicyclic gear train has a gear reduction ratio greater than about 2.3:1, and in another example the gear reduction ratio is greater than about 2.5:1. … [0035] In one example, the gas turbine engine 20 is a high bypass geared aircraft engine 20 with a bypass ratio greater than about six (6:1). The geared architecture 48 can include an epicyclic gear train, such as a planetary gear system or other gear system. An example epicyclic gear train has a gear reduction ratio greater than about 2.3:1, and in another example the gear reduction ratio is greater than about 2.5:1. The geared turbofan configuration enables operation of the low spool 30 at higher speeds and rotation of the fan 42 at relatively lower speed, which increases an operational efficiency of the LPC 44 and LPT 46 to provide an increased pressure in a relatively fewer number of stages) having a core shaft (40) connecting the turbine to the compressor (see Fig. 1); a fan (42) located upstream of the engine core (see Fig. 1), the fan comprising a plurality of fan blades (see Fig. 1); and a gearbox (geared architecture 48) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (see [0032] supra).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Boyer in view of Coffey with the geared turbofan engine architecture of Hill so as to provide benefit of increased operational efficiency.
Regarding claim 11, Boyer in view of Coffey and Hill teaches the invention as discussed above.
Boyer in view of Coffey and Hill as discussed above also teaches  the turbine is a first turbine (LPT), the compressor is a first compressor (LPC), and the core shaft is a first core shaft (inner shaft); the engine core further comprises a second turbine (HPT), a second compressor (HPC), and a second core shaft connecting the second turbine to the second compressor (outer shaft 50); and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (the second turbine, second compressor, and second core shaft as taught in the engine architecture of Hill discussed supra are capable of rotating separately relative to the first core shaft (see Fig. 1 of Hill and [0034] of Hill supra), as such the second turbine, second compressor, and second core shaft are capable/arranged to rotate at a higher rotational speed than the first core shaft.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741